UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4359


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENNIS RAY FAIRFAX,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:13-cr-00058-D-1)


Submitted:   December 19, 2014            Decided:   January 6, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dennis      Ray   Fairfax    pleaded    guilty,      pursuant      to    a

written plea agreement, to possession of a firearm by a felon,

18   U.S.C.    §§    922(g)(1)     and    924    (2012).     The    district     court

sentenced him to ninety-six months’ imprisonment, the top of the

advisory U.S. Sentencing Guidelines range.

              On    appeal,     counsel    for    Fairfax    has    filed    a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that   there        are    no    meritorious       grounds    for     appeal,         but

questioning         the     substantive         reasonableness      of      Fairfax’s

sentence.      The Government has moved to dismiss the appeal based

on the appellate waiver provision in Fairfax’s plea agreement.

After review of the record, we grant the Government’s motion and

dismiss the appeal.

              We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).                   “We generally will enforce a

waiver . . . if the record establishes that the waiver is valid

and that the issue being appealed is within the scope of the

waiver.”      United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012) (internal quotation marks and alteration omitted).                          A

defendant’s waiver is valid if he agreed to it “knowingly and

intelligently.”           United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).

                                           2
            Our       review        of    the       record       confirms       that     Fairfax

knowingly      and     voluntarily          waived      the       right      to      appeal    his

conviction and his sentence, reserving only the right to appeal

a   sentence     in    excess       of    the   Guidelines         range       established      at

sentencing.           The    district       court      imposed      a     within-Guidelines

sentence,      and    we     have    examined        the     record     in      light     of   our

obligations       under       Anders       and       have     discerned           no     unwaived

meritorious issues.            Therefore, we grant the Government’s motion

to dismiss.

            This court requires that counsel inform Fairfax, in

writing,    of    the       right    to    petition        the    Supreme       Court     of   the

United States for further review.                       If Fairfax requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                            Counsel’s motion must

state that a copy thereof was served on Fairfax.

            We dispense with oral argument because the facts and

legal    contentions         are     adequately        presented          in      the    material

before   this     court       and    argument        will     not    aid       the     decisional

process.

                                                                                        DISMISSED




                                                3